Exhibit 10.40

SECOND AMENDMENT AGREEMENT

This SECOND AMENDMENT AGREEMENT (this "Amendment") is made effective as of the
30th day of September, 2016 between:

(a) S&W SEED COMPANY, a Nevada corporation ("Borrower"); and

(b) KEYBANK NATIONAL ASSOCIATION, a national banking association ("Lender").

WHEREAS, Borrower and Lender are parties to that certain Credit and Security
Agreement, dated as of September 22, 2015 (as amended and as the same may from
time to time be further amended, restated or otherwise modified, the "Credit
Agreement");

WHEREAS, Borrower and Lender desire to amend the Credit Agreement to modify
certain provisions thereof and add certain provisions thereto;

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower and Lender agree as follows:

Amendment to Definitions in the Credit Agreement. Section 11 of the Credit
Agreement is hereby amended to delete the definition of "Maximum Revolving
Amount", "Temporary Increase Period" and "Total Commitment Amount" therefrom and
to insert in place thereof, respectively, the following:

"Maximum Revolving Amount" means Twenty Million Dollars ($20,000,000), which
amount shall be increased to (a) Twenty-Five Million Dollars ($25,000,000)
during the period from October 1, 2016 through November 30, 2016, and (b) Thirty
Million Dollars ($30,000,0000) during the period from February 1, 2017 through
March 31, 2017

"Temporary Increase Period" means the period from September 30, 2016 through
February 28, 2017

"Total Commitment Amount" means the principal amount of Twenty Million Dollars
($20,000,000), which amount shall be increased to (a) Twenty-Five Million
Dollars ($25,000,000) during the period from October 1, 2016 through November
30, 2016, and (b) Thirty Million Dollars ($30,000,0000) during the period from
February 1, 2017 through March 31, 2017

--------------------------------------------------------------------------------



Additions to Definitions in the Credit Agreement. Section 11 of the Credit
Agreement is hereby amended to add the following new definitions thereto:

"Temporary Reporting Increase Period" means the period from September 30, 2016
through the Temporary Reporting Increase Period Termination Date.

"Temporary Reporting Increase Period Termination Date" means the later of (a)
the date on which the Excess Borrowing Base Availability shall be no less than
Three Million Dollars ($3,000,000) for thirty (30) consecutive days prior to,
and one day after, the most recently completed calendar month, or (b) March 31,
2017

Amendment to Amount and Terms of Credit Provisions. Article II is hereby amended
to delete Section 2.12 therefrom and to insert in place thereof the following:

Section 2.12. Establishment of Reserves. Lender shall have the right, from time
to time, in the exercise of its Permitted Discretion, to establish Reserves
(including Reserves for grower payables) in such amounts and with respect to
such matters as Lender deems necessary or appropriate, and to increase or
decrease such Reserves. In exercising its reasonable credit judgment, Lender may
take into account factors that (a) will or could reasonably be expected to
adversely affect the value of any collateral securing the Obligations, the
enforceability or priority of the Liens of Lender or the amount that Lender
would be likely to receive in the liquidation of such collateral, or (b) may
demonstrate that any collateral report or financial information concerning
Borrower is incomplete, inaccurate or misleading in any material respect. In
exercising its reasonable credit judgment, Reserves may be established against
anticipated obligations, contingencies or conditions affecting the Companies,
including, without limitation, (i) tax liabilities and other obligations owing
to Governmental Authorities, (ii) asserted litigation liabilities, (iii)
anticipated remediation for compliance with Environmental Laws, (iv) obligations
owing to any lessor of real property, any warehouseman, any processor or any
mortgagor on third party mortgaged sites, (v) obligations or liabilities of the
Companies under Hedge Agreements, and (vi) cash management obligations. Reserves
may also be established with respect to the dilution of accounts receivable and
other results of field examinations, and in respect of accounts payable of
Borrower and its Subsidiaries then outstanding to growers or suppliers of
agricultural products. Notwithstanding anything contained herein to the
contrary, during the period from August 31, 2016 through February 28, 2017,
Lender shall establish Reserves with respect to grower payables owing by the
Companies in an amount no greater than seventy-five percent (75%) of such grower
payables.

Amendment to Financial Statements, Collateral Reporting and Information Covenant
Provisions. Section 5.3 of the Credit Agreement is hereby amended to delete
subsections (a), (e), (f) and (g) therefrom and to insert in place thereof,
respectively, the following:

2

--------------------------------------------------------------------------------



(a) Borrowing Base. Borrower shall deliver to Lender, as frequently as Lender
may request, but no less frequently than by 5:00 P.M. (Eastern time) twenty (20)
days after the end of each calendar month (or the next Business Day if such day
is not a Business Day), a Borrowing Base Certificate (for the period ending on
the last day of the prior calendar month) prepared and certified by a Financial
Officer; provided that, during the Temporary Reporting Increase Period, Borrower
shall deliver such Borrowing Base Certificates by no later than 5:00 P.M.
(Eastern time) on each Tuesday of each calendar week (or the next Business Day
if such Tuesday is not a Business Day) dated as of the week ending on the Friday
prior to the date such summary is submitted. Each such Borrowing Base
Certificate shall be updated for all activity (sales, billings, collections,
credits and similar information) impacting the accounts receivable of Borrower
from the date of the immediately preceding Borrowing Base Certificate to the
date of such Borrowing Base Certificate; provided that, during the Temporary
Reporting Increase Period, such Borrowing Base Certificates shall also include
(i) the current amounts outstanding on grower payables, and (ii) the amount
outstanding under the Convertible Note Indebtedness. The amount of Eligible
Inventory and the determination as to which accounts receivable constitute
Eligible Accounts Receivable to be included on each applicable Borrowing Base
Certificate shall, absent a request from Lender that such amounts be calculated
more frequently, be the amount that is calculated and updated monthly pursuant
to subsections (e) and (f) below

(e) Accounts Receivable Aging Report. Borrower shall deliver to Lender, within
twenty (20) days after the end of each calendar month, an accounts receivable
aging report, in form and substance satisfactory to Lender and signed by a
Financial Officer, (i) aged by the original invoice date of accounts receivable
of Borrower, prepared as of the last day of the preceding calendar month,
reconciled to the month-end balance sheet and month-end Borrowing Base
Certificates, together with the calculation of the current month-end Eligible
Accounts Receivable, (ii) upon Lender's request, an aging by original invoice
date of all existing accounts receivable, specifying the names, current value
and dates of invoices for each Account Debtor, and (iii) that includes any other
information Lender shall reasonably request with respect to such accounts
receivable and its evaluation of such reports; provided that, during the
Temporary Reporting Increase Period, Borrower shall deliver such accounts
receivable aging summary by no later than 5:00 P.M. (Eastern time) on each
Tuesday of each calendar week (or the next Business Day if such Tuesday is not a
Business Day) dated as of the week ending on the Friday prior to the date such
summary is submitted..

(f) Inventory Report. Borrower shall deliver to Lender within twenty (20) days
after the end of each calendar month, a summary of Inventory, in form and
substance satisfactory to Lender and signed by a Financial Officer, based upon
month-end balances reconciled to the month-end balance sheet and the month-end
Borrowing Base Certificates, and accompanied by an Inventory certification, in
form and substance reasonably acceptable to Lender and including a calculation
of the Eligible Inventory (the calculation of Eligible Inventory reflecting the
then most recent month-end balance). Borrower shall deliver to Lender, after the
end of each calendar month, Inventory records, in such detail as Lender shall
deem reasonably necessary to determine the level of Eligible Inventory.

3

--------------------------------------------------------------------------------



In addition, during the Temporary Reporting Increase Period, Borrower shall also
deliver to Lender by no later than 5:00 P.M. (Eastern time) on each Tuesday of
each calendar week (or the next Business Day if such Tuesday is not a
Business Day), a summary of Inventory (for the week ending on the Friday prior
to the date such Inventory report is submitted), in form and substance
satisfactory to Lender and signed by a Financial Officer, based upon week-end
balances, and accompanied by an Inventory certification, in form and substance
reasonably acceptable to Lender and including a calculation of the Eligible
Inventory (the calculation of Eligible Inventory reflecting the then most recent
week-end balance). The values shown on the Inventory reports shall be at the
lower of cost or market value, determined in accordance with the usual cost
accounting system of Borrower. Borrower shall provide such other reports
with respect to the Inventory of Borrower as Lender may reasonably request from
time to time.

(g) Accounts Payable Aging Report. Borrower shall deliver to Lender, within
twenty (20) days after the end of each calendar month, in form and detail
satisfactory to Lender, an aging summary of the accounts payable of Borrower,
dated as of the last day of the preceding calendar month; provided that, during
the Temporary Reporting Increase Period, Borrower shall deliver such accounts
payable aging summary by no later than 5:00 P.M. (Eastern time) on each Tuesday
of each calendar week (or the next Business Day if such Tuesday is not a
Business Day) dated as of the week ending on the Friday prior to the date such
summary is submitted.

Amendment to Restricted Payments Covenant Provisions. Section 5.15 of the Credit
Agreement is hereby amended to delete subsection (a) therefrom and to insert in
place thereof the following:

(a) Borrower may make cash payments of principal and interest with respect to
the Convertible Note Indebtedness, so long as (i) no Default or Event of Default
shall then exist or, after giving pro forma effect to such payment, thereafter
shall begin to exist, (ii) the Excess Borrowing Base Availability, after giving
pro forma effect to any such payment, shall be no less than Three Million
Dollars ($3,000,000) (or with respect to payments made (A) during the period
from December 1, 2016 through December 31, 2016, no less than Two Million One
Hundred Eighty-Nine Thousand Six Hundred Fifty-Five Dollars ($2,189,655), (B)
during the period from January 1, 2017 through January 31, 2017, no less than
One Million Two Hundred Forty-Six Thousand Three Hundred Five Dollars
($1,246,305), (C) during the period from February 1, 2017 through February 28,
2017, no less than Three Hundred Two Thousand Nine Hundred Fifty-Six Dollars
($302,956), and (D) on March 1, 2017 and thereafter, no less than Zero Dollars
($0)) for thirty (30) consecutive days prior to, and one day after, the making
of such payment, and (iii) the Fixed Charge Coverage Ratio is greater than or
equal to 1.00 to 1.00 both prior to and after giving pro forma effect to such
payment; provided that, if Borrower fails to meet the requirements set forth in
subpart (ii) above, Borrower may nonetheless make payments of principal and
interest with respect to the Convertible Note Indebtedness during the Temporary
Increase Period so long as (1) the

4

--------------------------------------------------------------------------------



requirements set forth in subparts (i) and (iii) above are otherwise satisfied,
(2) the Excess Borrowing Base Availability shall have been less than the amounts
set forth in subpart (ii) above for a period of no more than five consecutive
days, and (3) Borrower may not make more than two such payments under this
proviso.

Closing Deliveries. Concurrently with the execution of this Amendment, Borrower
shall:

deliver to Lender a new Revolving Credit Note in the principal amount of Thirty
Million Dollars ($30,000,000);

deliver to Lender certified copies of the resolutions of the board of directors
of Borrower evidencing approval of the execution and delivery of this Amendment
and the execution of any other Loan Documents and Related Writings required in
connection therewith;

pay an amendment fee to Lender in the amount of Twenty-Five Thousand Dollars
($25,000);

cause each Guarantor of Payment to execute the attached Guarantor Acknowledgment
and Agreement; and

pay all legal fees and expenses of Lender in connection with this Amendment.

Representations and Warranties. Borrower hereby represents and warrants to
Lender that (a) Borrower has the legal power and authority to execute and
deliver this Amendment; (b) the officers executing this Amendment have been duly
authorized to execute and deliver the same and bind Borrower with respect to the
provisions hereof; (c) the execution and delivery hereof by Borrower and the
performance and observance by Borrower of the provisions hereof do not violate
or conflict with the Organizational Documents of Borrower or any material law
applicable to Borrower or result in a breach of any provision of or constitute a
default under any other material agreement, instrument or document binding upon
or enforceable against Borrower; (d) no Default or Event of Default exists, nor
will any occur immediately after the execution and delivery of this Amendment or
by the performance or observance of any provision hereof., (e) each of the
representations and warranties contained in the Loan Documents is true and
correct in all material respects as of the date hereof as if made on the date
hereof, except to the extent that any such representation or warranty expressly
states that it relates to an earlier date (in which case such representation or
warranty is true and correct in all material respects as of such earlier date);
(f) Borrower is not aware of any claim or offset against, or defense or
counterclaim to, Borrower's obligations or liabilities under the Credit
Agreement or any other Related Writing; and (g) this Amendment constitutes a
valid and binding obligation of Borrower in every respect, enforceable in
accordance with its terms.

5

--------------------------------------------------------------------------------



Waiver and Release. Borrower, by signing below, hereby waives and releases
Lender, and its directors, officers, employees, attorneys, affiliates and
subsidiaries, from any and all claims, offsets, defenses and counterclaims, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

References to Credit Agreement and Ratification. Each reference to the Credit
Agreement that is made in the Credit Agreement or any other Related Writing
shall hereafter be construed as a reference to the Credit Agreement as amended
hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.

Counterparts. This Amendment may be executed in any number of counterparts, by
different parties hereto in separate counterparts and by facsimile or other
electronic signature, each of which, when so executed and delivered, shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

Headings. The headings, captions and arrangements used in this Amendment are for
convenience only and shall not affect the interpretation of this Amendment.

Severability. Any provision of this Amendment that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.

[Remainder of page intentionally left blank.]

 

 

6

--------------------------------------------------------------------------------

JURY TRIAL WAIVER

. BORROWER AND LENDER, TO THE EXTENT PERMITTED BY LAW, EACH HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, BETWEEN BORROWER AND LENDER, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as
of the date first set forth above.

S&W SEED COMPANY

By: /s/ Matthew K. Szot
Matthew K. Szot
Executive Vice President of Finance and Administration and Chief Financial
Officer

KEYBANK NATIONAL ASSOCIATION

By: /s/ Mark R. Bitter
Mark R. Bitter
Vice President

 

 

Signature Page to
Second Amendment Agreement

--------------------------------------------------------------------------------



GUARANTOR ACKNOWLEDGMENT AND AGREEMENT

The undersigned consent and agree to and acknowledge the terms of the foregoing
Second Amendment Agreement dated as of September 30, 2016. The undersigned
further agrees that the obligations of the undersigned pursuant to the Guaranty
of Payment executed by the undersigned are hereby ratified and shall remain in
full force and effect and be unaffected hereby

The undersigned hereby waive and release Lender and its directors, officers,
employees, attorneys, affiliates and subsidiaries from any and all claims,
offsets, defenses and counterclaims of any kind or nature, absolute and
contingent, of which the undersigned is aware or should be aware, such waiver
and release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.

JURY TRIAL WAIVER

. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE ANY RIGHT TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, AMONG BORROWER, LENDER AND THE UNDERSIGNED, OR ANY THEREOF,
ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS GUARANTOR
ACKNOWLEDGMENT AND AGREEMENT, THE AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED THERETO.



SEED HOLDING, LLC

By: /s/ Mark S. Grewal
Mark S. Grewal
Manager

STEVIA CALIFORNIA, LLC

By: /s/ Mark S. Grewal
Mark S. Grewal
Manager

 

 

Signature Page to
Guarantor Acknowledgment and Agreement